PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/152,614
Filing Date: 5 Oct 2018
Appellant(s): FLATAU et al.



__________________
Attorneys Michael Ben-Shimon and Eugene Jay Rosenthal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant makes the following arguments in the appeal brief filed on 8/11/2021:

The reference of Khandelwal fails to explicitly teach the limitation of “virtual switches” but merely makes reference to actual physical switches. (pages 8-11)
The reference of Khandelwal fails to explicitly teach adjusting the virtual switches based on simulating a power load shedding event to achieve a power load shedding target. (pages 11-14)
The reference of Khandelwal fails to teach setting a load shedding target to a single consumer but affects all users and further the customers are not given an option while the reference of Joko, though teaches setting load shedding target goals for individual customers is trying to achieve a different objective in that users are given the option to shed load which is different than that of Khandelwal and thus cannot be combined. (pages 14-15)
The appellant provides five spurious additional arguments as to why the references of Khandelwal and Joko are unable to be combined. (pages 15-17)
Khandelwal fails to teach an “intermediate” position of the virtual switch.



With regards to the second argument, relying upon the support above that Khandelwal discloses virtual switches, Khandelwal utilizes this model data of the virtual switches to create contingency plans (i.e. create virtual load shedding plans, in which the shedding of loads is commonly known in the art as actuating switches to add/remove electrical load to the system, based upon simulations that would require shedding of loads; paragraphs [0038], [0041], and [0043]-[0045]) to achieve an optimal load shed amount (i.e. load shedding target; paragraph [0038]). An example is provided (Fig. 8, paragraph [0033]) in the reference of Khandelwal of a virtual representation of how a contingency is represented. The office acknowledges that the references description and depiction, however, do not accurately 



    PNG
    media_image2.png
    518
    736
    media_image2.png
    Greyscale

Amended Fig. 8

	Per the above amended Fig. 8, and with reference to paragraphs [0031] and [0033]; the system models 3 Loads (L1, L2, and L3), a power source (P1), and 3 switches (S1, S2, and S3). Per the description, in the case of an event that triggers a contingency plan, the scenario requires that Loads (L1 and L2) are to be isolated from power source (P1) and as a result, switches (S1 and S2) will be opened to disconnect the loads (L1 and L2) from the source to achieve the optimal power load shedding target. As an added element, the office has also included load (L3) as part of the scenario. In the modified 

With regards to the third argument, the office acknowledges that the reference of Khandelwal does not explicitly teach that the optimal load shedding target is for a single consumer as the term load is very broadly stated and is why the reference of Joko has been added in order to teach the missing limitation. The reference of Khandelwal generally describes the cause and need for load shedding (paragraphs [0002] and [0003]) and provides a general recitation of “loads” that need to be shed. The reference of Joko is now utilized to provide a more narrow view of the load of an electric system in the form of a consumer’s residence (Joko; Fig. 1; paragraph [0008]). The topology modeling of Khandelwal would utilize the consumer loads of Joko as part of the model when determining loads to shed. Further, Joko (paragraph [0008]) provides a power reduction amount that is required by each consumer during a load shedding event, thus providing a single consumer load shed target similar to that of the present application. With regards to the challenge that the references of Khandelwal and Joko are trying to achieve different objectives in that Khandelwal is initiating contingencies to avoid catastrophic grid failures while Joko is directed towards a voluntary power reduction system, the office respectfully disagrees. As stated by Joko (Joko; paragraph [0004]) discloses the system and method is directed to mandatory reduction in load by individual consumers due to a shortage of power supply to the grid (i.e. power shortage is equivalent to a modeled “contingency” of Khandelwal which if load is not shed by individual consumers will result in a failure of the grid as described by Khandelwal). 

Regarding the fourth argument, and in response to the 5 listed reasons that Khandelwal and Joko cannot be reasonably combined:

The appellant argues that Joko works overall on a community not a single user. 
The office would like to point out that the limitation only requires that a load shedding target for a single consumer be set based upon a requirement of a demand response program. At its level, Joko explicitly teaches that each (i.e. single) consumer has a load shedding target based upon the requirement of a demand response event (paragraph [0008]). This provides the necessary support to narrow the broadly recited load of Khandelwal to include a single consumer.
The appellant argues that the reference of Joko requires considerable additional hardware, at extra cost to obtain the necessary information.
With respect to the appellants argument, the office would like to point to MPEP 2145(VII), The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf,
The appellant argues that asking how much each consumer can contribute at any particular time of Joko teaches away from Khandelwal which requires development of contingencies in advance. 
The reference of Joko provides wherein users at each consumer residence categorize appliances (i.e. A to C) based on a level of necessity/priority wherein when a demand response load shed target is required by a user, the system can automatically prioritize shedding the lowest priority (i.e. category C appliances) loads at the residence until enough loads are shed to meet the target (Joko; paragraphs [0042]-[0043]). Thus this information can be reasonably provided to the models of Khandelwal when developing contingencies. 
The appellant argues that the extra time required by Joko’s process to engage in negotiation each consumer could reduce could be the difference between a successful load reduction or failure. Further the having the models in advance would not resolve the situation without the extra equipment. 
The office will refer to the answers provided in the previous two arguments. The priority information for load shedding targets at individual consumer residence could be reasonably incorporated into the contingency models when performing load shedding simulations. Further, as described by MPEP 2145(VII), it is reasonable to justify the use of the extra equipment to achieve the cited result.
The appellant argues that Joko’s perceived unfairness in the requirements of power reduction goes against a conventional demand reduction program as described in the instant application and referred to in the claim. The present application refers to 
As currently claimed, the present application does not include limitations that require that customers agree upon and are compensated for power reduction agreements through a program. As such, through broadest reasonable interpretation, the combination of Khandelwal and Joko teach all limitations as currently claimed.

With regards to the fifth argument, the office would like to reference paragraph [0035] in addition to the currently cited paragraph [0033] in which a plurality of electrical power control mechanisms status are monitored and modeled. It is well known in the art that a typical breaker includes an on, off, and tripped (intermediate) position in monitoring and control systems.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER W CARTER/Examiner, Art Unit 2117                                                                                                                                                                                                        
Conferees:
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117  
                                                                                                                                                                                                      /RYAN M STIGLIC/Primary Examiner
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.